Order entered December 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00936-CV

                               KAREN HOUSTON, Appellant

                                              V.

                    SOUTHWEST OUTDOOR, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00702-C

                                          ORDER
       We GRANT appellee Southwest Outdoor, Inc.’s December 4, 2014 unopposed second

motion for an extension of time to file a brief. Appellee shall file its brief by DECEMBER 23,

2014. We caution appellee that no further extension of time will be granted absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE